UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIMBERLY EDELSTEIN, Case No. l:l7-cv~00305
Plaintiff, Barrett, J .

Litkovitz, M.J.

VS.

JUDGE GREG STEPHENS, et al., ORDER
Defendants.

This matter is before the Court following an informal telephone discovery conference
held on December 19, 2018, concerning issues related to (1) plaintiff’s request for defendants’
cell phone records, (2) plaintiffs second set of interrogatories propounded to defendants, and (3)
defendants’ objections to plaintiffs prior discovery requests These matters Were resolved at the
conference as follows:

1. Plaintiff’s request for defendants’ cell phone records
Plaintiff is entitled to defendants’ cell phone records for the period August ll, 2016
to June 5, 2017. Defendants shall provide authorizations to plaintiff for her to obtain
the records from defendants’ carriers by December 21, 2018.

2. Plaintiff’s first and second sets of interrogatories propounded to defendants
Defendants shall submit a copy of plaintiff s first set of interrogatories and their
responses, and plaintiff shall submit a copy of her second set of interrogatories, to the
undersigned via chambers email by no later than the close of business on December
20, 2018.

3. Defendants’ objections to plaintiffs prior discovery requests

i. Interrogatories to defendant Ferguson in his individual capacity

¢ Nos. 17 and 18: Information about medications a defendant may have taken
during the time period in issue is not relevant, and requests for this

information are highly intrusive. Plaintiffs requests that defendant Ferguson
be compelled to answer Interrogatories No. 17 and 18 are DENIED.

ii. Interrogatories to defendant Gmoser in his individual capacity

No. 14: lnformation about problems defendant Gmoser had with Judge Oney
or complaints he had about her are relevant. Plaintiff’ s request that defendant
Gmoser be compelled to answer Interrogatory No. 14 is GRANTED.

Nos. 16 and 18: Plaintiffs requests that defendant Gmoser be compelled to
answer Interrogatories No. 16 and 18 about medications he may have taken
during the time period in issue are DENIED for the reasons stated above.

No. 20: lnformation about Gmoser’s son is not relevant to this lawsuit
Plaintiff’ s request that defendant Gmoser be compelled to answer
Interrogatory No. 20 is DENIED.

iii. Interrogatories to defendant Gmoser in his ojj(icial capacity

Nos. 1, 2 and 23: Infonnation about any references Gmoser has given
regarding other individuals, any other instances where Gmoser has been
accused of defamation, and any prior incidents where Gmoser has been
accused of using his prosecutorial role for his personal advantage, relate to
evidence of prior bad acts, which is not relevant. Plaintiff’s requests that
Gmoser be compelled to answer Interrogatories No. 1, 2 and 23 are DENIED.

No. 22: Plaintiffs request for the names and contact information of personnel
who were employed by the Butler County, Ohio Prosecutor’s Offlce during
the relevant time period is DENIED to the extent defendant has attempted to
locate a historical record identifying the personnel and has represented that
such a record does not exist. Plaintiffs request is GRANTED with respect to
current support staff whose names and contact information are not available
on the website of the Prosecutor’s Office.

iv. Interrogatories to defendant Stephens in his individual capacity

Nos. 6, 7 and 24: Information about defendant Stephens’s personally held
religious beliefs, including “doctrine regarding salvation,” “mission work,”
and “doctrine regarding damnation,” is not relevant to the issues in this
lawsuit Plaintifi’s requests to compel Stephens to answer Interrogatories No.
6 and 7 are DENIED.

No. 16: Information regarding Stephens’s job duties and the type of work he
performed is relevant Plaintiff’s request to compel Stephens to answer
lnterrogatory No. 16 is GRANTED.

¢ Nos. 19 & 20: Plaintiffs requests that defendant Stephens be compelled to
answer Interrogatories No. 19 and 20 about medications he may have taken
during the time period in issue are DENIED for the reasons stated above.

v. Interrogatories to defendant Stephens in his official capacity

¢ No. 9: Information about individuals who were interested in plaintiffs
position before defendant Stephens took the bench is not relevant to this
lawsuit Plaintiffs request that defendant Stephens be compelled to answer
Interrogatory No. 9 is DENIED.

o Nos, 19 and 20: lnformation about whether Stephens treated plaintiff and
other staff members the same with respect to pay and leave policies is
relevant Plaintiffs requests to compel defendant Stephens to answer
Interrogatories No. 19 and 20 are GRANTED for the period March 14, 2016
to March 13, 2017 concerning the dates Stephens’s judicial assistant and
bailiff took time off work; the total number of days of leave each staff
member took during this time period; whether the leave was classified as
vacation, sick or personal time; and salary information that reflects the type of
leave taken.

0 No. 22: The number of civil cases defendant Stephens worked on during the
period March 14, 2016 to June 29, 2016 is relevant Plaintiffs request that
defendant Stephens be compelled to answer Interrogatory No. 22 is
GRANTED.

0 No. 23: The number of decisions issued by defendant Stephens following
plaintiffs termination that were reversed or remanded on appeal is not
relevant to the issues in this lawsuit Plaintiff s request that defendant
Stephens be compelled to answer Interrogatory No. 23 is DENIED.

¢ No. 25: lnformation regarding work plaintiff performed on a land conservancy
case assigned to Stephens is relevant Plaintiff s request that defendant
Stephens be compelled to answer Interrogatory No. 25 is GRANTED.

¢ No. 261 lnformation concerning defendant Stephens’s court calendar as of
July 2016 for the month of October 2016 is relevantl Plaintiff s request that

defendant Stephens be compelled to answer Interrogatory No. 26 is
GRANTED.

Defendants shall provide their answers to the interrogatories addressed above by

January 8, 2019.

The dispositive motion deadline in this case is extended to February 1, 2019.

IT IS SO ORDERED.

Date: /o?,[/-OL;§ W
Karen L. Litkovitz

United States Magistrate Judge

